Redfield, Ch. J.
This is a libel for divorce a vinculo, for the adultery of the wife. The defence was that she was insane *331at the time. The court sire satisfied of the facte alleged, both in support and defence of the libel, and are not satisfied that the act complained of was done in a lucid interval.
The court held that general insanity is a full defence for all acts which by the statute are grounds of granting divorce. In regard to severity and desertion, there could be no question. There is wanting the consenting will, which is indispensable to' give the acts the quality, either of severity or desertion. The case is the same in regard to acts of sexual intercourse with one not the husband. If done by force, or fraud, no one could pretend that it formed any ground of dissolving the bonds of matrimony. And insanity is even more an excuse, if possible, than either force or fraud. It not only is not the act of a responsible agent, but in some sense it might fairly be regarded as superinduced by the consent or connivance of the husband, since he has the right, and is bound in duty, to restrain the wife, when bereft of reason and the power of self control, from the commission of all unlawful acts, both to herself and others.
If the husband, knowing the wife’s propensity to self destruction, suffered her to take her own life, he could be regarded as scarcely less than a murderer himself. So, too, in regard to the act complained of. It was in the power of the husband always to guard against such consequences. And if he failed in this duty, he surely could not ask the court to visit the consequence of his own misconduct upon the unfortunate being, whom having sworn to love, comfort, honor and keep, in sickness and in health, till death, he had chosen to abandon to the short charity of a proverbially heartless world, in the hour of her utmost necessity.
And if the case were shown, of those to whose care the husband had prudently entrusted his wife, for care or for cure (as he might lawfully do), having betrayed or abused this confidence to purposes of crime on their part, as might possibly occur without his fault, he surely could not blame his insane wife for the treachery of his own agents, or their assistants. In insanity it is well known that the subject is liable to such illusions as to mistake utter strangers for the nearest relatives. If, too, they retain only the ordinary stimulus of propensity, at such a time, with no power of self control, they are, of course, at the mercy *332of every base man. But in many cases sexual propensity is more or less excited during insanity, and the liability to such contingencies proportionally increased.
In such cases, for the husband to seek for a dissolution of the marriage relation, must argue great weakness or great depravity.
We have read the case of Matchin v. Matchin, 6 Barr 332, and the opinion of the late Chief Justice Gibson, where he attempts to maintain that the adultery of the wife, although insane, is sufficient ground of divorce, for the reason that it tends to impose a spurious offspring upon the husband. The reason is one which will have no application to similar acts committed by the husband, and as applied to the wife, seems truly revolting to all just sense of propriety and decency. We are surprised that such an opinion should ever have found admission into the reports, and should be shocked at the prospect that it could ever gain general countenance in the American Republic.
A majority of the court are of opinion that the libel must be dismissed.